United States Court of Appeals,
                             Fifth Circuit.


                              No. 93-4893.

           Felix J. CAMPBELL, Jr., et al., Plaintiffs,

                                     v.

               SONAT OFFSHORE DRILLING, INC., Defendant.

  UNION TEXAS PETROLEUM CORP., Third Party Plaintiff-Appellee,

                                     v.

 FRANK'S CASING CREWS & RENTAL TOOLS, INC., et al., Third Party
Defendants-Appellants.

                             Aug. 3, 1994.

Appeal from the United States District Court for the Western
District of Louisiana.

Before WOOD,1 SMITH and DUHÉ, Circuit Judges.

     DUHÉ, Circuit Judge:

     Adjudged to owe indemnity to Appellee (Union Texas Petroleum),

and a third party (Sonat Offshore Drilling Company), Appellants

(Frank's Casing Crews and its insurers) have cross claims against

Appellee as an alleged coindemnitor liable for contribution on the

obligation to the third party.              The district court summarily

dismissed the cross claims.        We affirm.

                                     I.

     The plaintiff, an employee of third-party defendant/cross

claimant Frank's Casing Crews and Rental Tools, was injured while

transferring    onto   defendant    Sonat    Offshore   Drilling's   jack-up


     1
      Circuit Judge of the Seventh Circuit, sitting by
designation.

                                      1
drilling vessel on the outer continental shelf.                Defendant Union

Texas Petroleum (UTP) had chartered the vessel and had a drilling

contract with Sonat (the "UTP/Sonat contract"), in which UTP agreed

to defend and indemnify Sonat against claims such as plaintiff's.2

UTP dutifully undertook the defense of Sonat, and, on behalf of

itself and Sonat, impleaded the plaintiff's employer, Frank's.

     UTP    had    engaged   Frank's    to    provide   casing    supplies    and

services on the vessel via a contract (the "UTP/Frank's contract")

under     which    Frank's       promised    to    indemnify     UTP    and   its

contractors—including        Sonat—for       personal    injury    to     Frank's

employees.        This   Court    previously      enforced   Frank's    indemnity

obligation under the UTP/Frank's contract, affirming a ruling

requiring Frank's to defend and indemnify Sonat and UTP.                 Campbell

v. Sonat Offshore Drilling, Inc., 979 F.2d 1115 (5th Cir.1992)

("Campbell I ").

         Frank's and its insurers, certain Underwriters at Lloyds,

have now filed cross claims for contribution against UTP for any

amount adjudged owed to Sonat by Frank's in indemnity. Appellants'

cross claims seek a declaration that UTP was a coindemnitor of

Sonat based on the UTP/Sonat contract (under which UTP has been

providing a defense to Sonat).               Stated another way, Appellants

effectively contend that they owe only contribution, not full


     2
      UTP promised to "defend, indemnify, and hold [Sonat]
harmless from and against all claims, demands and causes of
action of every kind and character without limit and without
regard to the cause(s) thereof ... arising in connection
herewith, for injury to ... employees of [UTP's] other
contractors." UTP/Sonat contract, para. 23.6.

                                        2
indemnity, to UTP for UTP's indemnity obligation to Sonat.          On

cross motions for summary judgment, the court granted UTP's motion

for summary dismissal of Frank's and Underwriters' cross claims.

Frank's and Underwriters appeal.3

                                 II.

         Frank's and Underwriters (jointly "Appellants") claim that

UTP is jointly liable for the indemnity Frank's owes Sonat, as

evidenced by UTP's acknowledged obligation to indemnify Sonat under

the UTP/Sonat contract.    Appellants contend that as coindemnitors

Frank's and UTP are solidarily obligated to Sonat but, as between

themselves, each is liable for only half, relying on Hobbs v.

Teledyne Movible Offshore, Inc., 632 F.2d 1238, 1241 (5th Cir. Unit

A 1980).

     Appellants' reliance on Hobbs is misplaced. Hobbs applied the

former Louisiana Civil Code articles on contribution among solidary

obligors to two indemnitors who each agreed to indemnify Chevron in

separate contracts with Chevron.       By contrast Frank's and UTP did

not each contract with Sonat.   In the UTP/Frank's contract Frank's


     3
      We agree with the parties that we have appellate
jurisdiction. This Court has jurisdiction over an appeal from an
"[i]nterlocutory decree[ ] ... determining the rights and
liabilities of the parties to admiralty cases in which appeals
from final decrees are allowed." 28 U.S.C. § 1292(a)(3). The
interlocutory order in this admiralty case determines the "rights
and liabilities" of UTP vis a vis Frank's and Underwriters by
dismissing Frank's and Underwriters' cross claims for coindemnity
from UTP. See Gloria Steamship Co. v. Smith, 376 F.2d 46, 47
(5th Cir.1967) (dismissal of petition for impleader was
appealable interlocutory order); cf. Hollywood Marine, Inc. v.
M/V Artie James, 755 F.2d 414 (5th Cir.1985) (no interlocutory
appellate jurisdiction over order refusing to dismiss claim
against insurer).

                                   3
agreed to indemnify and hold UTP harmless "for injury to ...

[Frank's]    employees,    whether      or    not   caused    by    the    sole   or

concurrent    negligence        of   Seller     [Frank's]    or    Buyer     [UTP]."

UTP/Frank's contract para. 12(a).             The UTP/Frank's contract also

includes as indemnitees contractors engaged by UTP, such as Sonat.

Id., para. 12(d).    Thus in the UTP/Frank's contract Frank's agreed

to   indemnify    both    UTP     and   Sonat     "for   injury     to     [Frank's]

employees."      Application of Hobbs would overlook the fact that

Frank's duty to indemnify Sonat flows from its contract with UTP.

      Frank's also relies on Corbitt v. Diamond M. Drilling Co., 654
F.2d 329 (5th Cir. Unit A Aug. 1981).             Corbitt's employer, Sladco,

argued (like Frank's herein) that its obligation to indemnify Shell

"against all claims ... on account of personal injury" did not

require it to reimburse for amounts Shell owed on account of

Shell's own agreement to indemnify Diamond M.               Id. at 333.      Frank's

maintains that because UTP independently contracted to indemnify

Sonat, Frank's need not reimburse UTP for UTP's own contractual

obligation to Sonat.

      The Corbitt court accepted Sladco's similar argument, but,

notably, Sladco had not agreed with Shell to indemnify both Shell

and Diamond M.4    By contrast, Frank's agreed with UTP to indemnify

      4
      A provision in an indemnity agreement adding a
subcontractor as indemnitee has been interpreted as providing
indemnity of another's contractual indemnity exposure in Foreman
v. Exxon Corp., 770 F.2d 490, 498 n. 13 (5th Cir.1985) (by
implication) (discussing Mills v. Zapata Drilling Co., 722 F.2d
1170 (5th Cir.1983), overruled on other grounds, Kelly v. Lee's
Old Fashioned Hamburgers, Inc., 908 F.2d 1218, 1221 (5th
Cir.1990)). We do not consider the indemnity provision herein
broad enough to indemnify against contractual obligations,

                                         4
both UTP and Sonat. Frank's cannot insulate itself from paying its

full indemnity obligation on the basis that UTP's liability to

Sonat is contractual. See Lirette v. Popich Bros. Water Transport,

Inc., 699 F.2d 725 (5th Cir.1983).       In Lirette, both Otto Candies

and Popich had been adjudged liable to indemnify Exxon:           Candies,

because of its contract with Exxon;           and Popich, because of its

agreement   with   Candies   to   indemnify    both   Candies   and   Exxon.

Candies, like UTP in Campbell I, sought indemnity from Popich.

     Like Appellants, Popich argued that it was insulated from

indemnifying Candies for any payments to Exxon based on Candies'

contractual obligation to Exxon.         The Court noted, first, that

Popich undertook to indemnify not only Candies but Exxon as well.

In Candies' claim against Popich, the Court explained,

     Popich was not, as in Corbitt, being subjected to a liability
     arising from and imposed by a completely separate contract
     between two outsiders. Rather, it was called upon to make
     good its contractual obligation to hold Candies (and Exxon)
     harmless from claims, suits or damage "arising out of, or in
     any way connected [with] the operation of the vessel under
     this charter." Popich's obligation to reimburse Candies for
     amounts due Exxon arose, not because of the separate agreement
     Candies had with Exxon, but because of Popich's express
     undertaking to make good to Exxon all such losses. Candies[']
     acting as a conduit did not alter that obligation.



despite the inclusion of Sonat as an indemnitee. Compare
Corbitt, 654 F.2d at 333 (finding no intent to indemnify against
contractual obligations in Sladco-Shell agreement to indemnify
"against all claims, suits, liabilities and expenses on account
of personal injury") with UTP/Frank's contract, para. 12(a)
(indemnifying "for injury to [Frank's] employees"). The promise
to indemnify against personal injuries is plainly intended to
encompass tortious, not contractual, injuries. Accordingly, we
disagree with the district court's holding that Frank's expressly
agreed to indemnify UTP for UTP's contractual obligations to
Sonat. We reach the same result, however, as we also conclude
that Frank's contribution claim fails.

                                     5
699 F.2d at 728.    Similarly, Frank's duty to indemnify UTP fully

for amounts UTP owes Sonat for the plaintiff's claims arises from

Frank's express undertaking to indemnify both UTP and Sonat such

losses.   The Corbitt argument fails.

                                III.

     Frank's and Underwriters have not demonstrated that reversible

error occurred.    The judgment of the district court is

     AFFIRMED.




                                  6